Citation Nr: 0901961	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a nervous condition, now claimed as an 
acquired psychiatric condition; and if so, whether service 
connection for this condition is warranted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955, including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  In an April 1992 decision, the RO in St. Petersburg, 
Florida denied service connection for a psychiatric 
condition, defined by the RO as a "nervous condition."  
Following receipt of notification of that determination, the 
veteran did not initiate a timely appeal of the denial, and 
the decision became final.

2.  The evidence received since the RO's April 1992 denial of 
service connection for a psychiatric condition includes a 
finding that the veteran's depressive disorder is related to 
his military service.  

3.  The veteran has a psychiatric disorder, other than PTSD, 
which is related to service.

4.  The medical evidence is at least in equipoise in showing 
that the veteran has a current diagnosis of PTSD which is 
related to service.


CONCLUSIONS OF LAW

1.  The RO's April 1992 decision that denied service 
connection for a psychiatric condition is final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).

2.  The evidence received since the RO's April 1992 
determination is new and material, and the claim of service 
connection for a psychiatric condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for an acquired 
psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  New and Material Evidence

Evidence of record at the time of the April 1992 RO decision 
included no medical evidence of a link between the veteran's 
psychiatric condition (variously diagnosed as depression, 
psychotic depressive reaction, and schizophrenic reaction 
with depression, but defined by the RO as a nervous 
condition) and his period of active service.  Accordingly, 
the RO denied service connection for the condition.  The 
veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.

In a statement received by the RO in April 2006, the veteran 
again raised the issue of a psychiatric condition, 
characterized as major depression.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the April 1992 RO decision, there was no 
evidence of a link between the veteran's psychiatric 
condition and service.  Additional evidence received since 
that earlier decision now includes such evidence.  
Specifically, in August 2005 and June 2006, a VA examiner 
opined that the veteran's currently-shown depressive disorder 
is associated with his experiences from the Korean War.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a link between the 
diagnosed psychiatric condition and active military service 
has been presented.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for a psychiatric condition 
raises a reasonable probability of substantiating the claim 
of service connection.  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim of service connection for an acquired 
psychiatric condition.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for a psychiatric condition has been received, we 
must now address the de novo issue of entitlement to service 
connection for this condition.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

The record reflects a history of treatment for a mental 
health condition, variously diagnosed as depression (October 
1976), psychotic depressive reaction, and schizophrenic 
reaction with depression (October 1979).  

The report of an August 2005 VA examination indicates a 
diagnosis of depressive disorder, which is "associated with 
his experiences from the Korean War."  Similarly, the report 
of a June 2006 VA examination reflects a diagnosis of major 
depression, and the examiner's opinion that this condition is 
"as likely as not secondary to the veteran's military 
service."

In view of the foregoing medical evidence, the Board finds 
that the veteran's currently-shown psychiatric disorder is 
related to service, and the appeal is granted.  

C.  PTSD

The veteran contends that he developed PTSD as a result of 
his experiences while serving in Korea, including witnessing 
fellow soldiers being killed and wounded.  

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in conformance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association 
(DSM-IV), section 309.81; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  
Where the record shows the veteran engaged in combat, as 
here, and the claimed stressors are related to, and 
consistent with combat, the veteran's descriptions of them 
may establish there occurrence.  38 C.F.R. § 3.303(f).

In the present case, while the record reflects a finding that 
the veteran does not have PTSD, it also reveals a subsequent 
finding that he does have PTSD.  The Board concludes that the 
evidence is at least in equipoise as it pertains to whether 
the veteran has a current diagnosis of PTSD.  

The available service records show that the veteran served in 
Korea for approximately ten months, for which he received, 
among other decorations, the Combat Infantry Badge.  His 
military occupational specialty was "tanker instructor."  

A February 2005 statement, submitted by the veteran's son, 
describes a history of irritability, emotional detachment, 
and difficulty talking about his wartime experiences.  
Additionally, in a March 2005 statement, the veteran's wife 
related that "[r]ecently, since the war in Iraq he has 
become very upset whenever anything comes on the news on TV 
about the fighting or anything going on over there."  

VA psychiatric treatment reports dated in 2005 reflect "some 
PTSD sxs [symptoms]."

The veteran underwent at a VA PTSD examination in August 
2005.  The claims file was reviewed in conjunction with the 
examination and the examiner noted a history of mental health 
problems.  It was also noted that he saw extensive combat 
during his period of service in Korea.  On examination, the 
veteran denied any intrusive memories, nightmares, or 
flashbacks during the last week.  He did report that once, 
during the last week, the news about the war in Iraq brought 
back upsetting memories of the Korean War.  He further 
reported that five or six days during the last week, he made 
an effort to avoid thinking and talking about the trauma from 
the Korean War, and stated that he avoids the television news 
on some occasions because it brings back upsetting memories.  
He stated that he could recall most important details of his 
traumatic experiences.  While he complained of concentration 
problems, he denied problems sleeping, hypervigilence or an 
exaggerated startle response.  Based on this information, the 
examiner concluded that the veteran did not meet the criteria 
for PTSD because he did not endorse a sufficient number of 
avoidance or numbing symptoms from criterion C or increased 
arousal symptoms from criterion D of the DSM-IV.

A February 2006 VA treatment report shows the veteran 
reporting continued problems with anger, survivor's guilt, 
nightmares, poor memory, resentment, and predominately 
depression due to his past Korean conflict experiences.  The 
report reflects review of the DD12, as well as statements 
from the veteran's children.  On evaluation, his mood was 
dysphoric and anxious.  Tearfulness and exacerbation of 
shakiness and change of voice was observed upon discussing 
Korea, and it was noted that he actually became angry and 
would occasionally pause and begin to cry.  He appeared to 
have some problems with remembering the specific names of 
some killed or exact details.  Based on these findings, a 
diagnosis of PTSD, chronic delayed onset was provided.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2008).  Here, specifically in view of 
the undisputed combat experiences, significant mental health 
history, and the lay statements of record, the Board finds 
that the evidence is at least 
in equipoise and, resolving all reasonable doubt in favor of 
the veteran, service 




	(CONTINUED ON NEXT PAGE)


connection for PTSD is warranted.  38 U.S.C.A. §§  1110, 
1131, 5107; 38 C.F.R. §§  3.102, 3.303.  

ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder.  To 
this extent the appeal is granted.

Service connection for an acquired psychiatric condition is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


